 



Exhibit 10.27

September 21, 2004

John Entenmann


Dear John:

I am pleased to offer you the position of Executive Vice President, Corporate
Strategy and Marketing with Informatica Corporation. In this capacity, you will
report to Sohaib Abbasi and work to help Informatica be successful powering
business insight for global organizations.

You will receive an annual base salary of $285,000.00.

Subject to the terms and conditions of Informatica’s Compensation Plan, you will
also receive:



  •   Annualized bonus of $115,000.00 based on the terms of the executive bonus
program (which pays out against achievement of corporate financial targets).

In addition to your salary, you will be eligible for standard company benefits.
These benefits will be available to you on your date of hire. You will also be
eligible to participate in the Company’s 401(k) and Employee Stock Purchase
Plans. In addition, you will be granted 360,000 new hire stock options, subject
to approval by the Board of Directors. The option price will be the closing
market price of the stock on your first day of employment with Informatica. In
the event your first day of employment occurs on a date the markets are closed,
your option price will be the closing market price of the stock on the first
trading day following your date of employment. Please note that you must
indicate the start date of your employment below (as agreed with your manager)
and return this letter to Human Resources prior to your first day of work.
Vesting begins as of your hire date and continues over four years, with a
one-year cliff vesting for the first 25 percent.

In the event that there is a change in control where Informatica is not the
surviving entity and where (i) a substantially similar position is not available
or is not offered to you, (ii) there is a material adverse change in your
position, causing such position to be of significantly less stature or of
significantly less responsibility, (iii) there is a reduction of more than ten
percent (10%) of your base compensation, unless in connection with similar
decreases of other similarly situated executives of the Company, or (iv) your
are asked and refuse to relocate to a facility or location more than fifty (50)
miles of the Company’s current location, and you cease to be an employee, you
will be eligible for a severance package and acceleration of stock option
vesting, and detailed below:

In such a change of control and termination of your employment occurs, you will
receive a lump-sum payment equal to your gross base salary for a period equal to
twelve (12) months as well as accelerated vesting of your outstanding employee
stock options for a twelve (12) month period.

 



--------------------------------------------------------------------------------



 



“Change of Control” shall mean the consummation of one of the following:



  •   the acquisition of a majority of the outstanding voting stock of the
Company by any third party who is not an affiliate of the Company pursuant to a
tender offer validly made under any federal or state law (other than a tender
offer by the Company).     •   a merger, consolidation or other reorganization
of the Company (other than a reincorporation of the Company), if after giving
effect to such merger, consolidation or other reorganization of the Company, the
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization do not represent a majority in interest of the holders of
voting securities (on a fully diluted basis) with the ordinary voting power to
elect directors of the surviving entity after such merger, consolidation or
other reorganization or     •   the sale of all or substantially all of the
assets of the Company to a third party who is not an affiliate of the Company.

After reading this letter, and the enclosed Proprietary Agreement, indicate your
acceptance of these employment terms by signing both documents. Please return
this letter and the agreement to our office as indicated below. This offer and
the agreement enclosed herewith are valid through September 24, 2004 after which
time this offer shall lapse.

California is an employment at will state. As such, your employment is at the
mutual consent of both you and the Company and you are free to resign at any
time, just as Informatica is free to terminate your employment at any time, with
or without cause, and with or without notice.

This offer is contingent upon your ability to provide us with identification as
proof of your right to work in the United States. We are required by law to view
your identification and complete the appropriate documentation for our records.
It is mandatory for you to present this identification within 3 working days of
your hire date. Failure to do so can result in a delay of your ability to begin
work. Furthermore, this offer and your employment with Informatica are
contingent upon a background check.

Please contact the Benefits Department on your first day of employment to
schedule a Benefits Orientation at (650) 385-5535.

A tentative start date has been set for: October 1, 2004. If there is a change
please provide an updated start date by indicating it here:
____________________________.

Please mail the acceptance letter in the enclosed envelope to Informatica,
Attention: Employment Department, 2100 Seaport Boulevard Redwood City, CA, 94063
and fax a copy to (650) 385-4131.

I look forward to working with you in the future, and on behalf of the company
and its employees, extend a warm welcome to you.

Sincerely,

     
/s/ Sohaib Abbasi


--------------------------------------------------------------------------------

Sohaib Abbasi
President & CEO
  /s/ John Entenmann


--------------------------------------------------------------------------------

John Entenmann
 
   

  September 24, 2004

--------------------------------------------------------------------------------

        Date

 